Citation Nr: 1131919	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Detroit, Michigan, VA Regional Office (RO).

This case has previously come before the Board.  In March 2010, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in December 2009.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Sarcoidosis is not shown.  

2.  The competent and probative evidence does not establish adenocarcinoma of the prostate, status post laparoscopic radical prostectomy results in a voiding interval of less than between two and three hours, or awakening to void three to four times or more per night; the competent evidence does not establish a requirement for wearing absorbent materials or marked obstructive symptomatology; and the competent evidence does not establish mild stool incontinence is proximately due to or a result of adenocarcinoma of the prostate, status post laparoscopic radical prostectomy.  


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred or aggravated in active service and may not be presumed to have been incurred in service and is not proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for entitlement to an evaluation in excess of 10 percent for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §4.115(b), Diagnostic Code 7528 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must request that the claimant provide any evidence in his possession that pertains to the claim based upon 38 C.F.R. § 3.159(b).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  However, although this notice is no longer required, the Board notes that the Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The March 2008 and April 2008 letters told him to provide any relevant evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.

In regard to adenocarcinoma of the prostate, status post laparoscopic radical prostectomy, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each element of a claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the claimant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In any event, the Board finds that any deficiency in the notice to the claimant or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the claimant, the Court found that the evidence established that the claimant was afforded a meaningful opportunity to participate in the adjudication of the claim, and found that the error was harmless, as the Board has done in this case).

If any notice deficiency is present in this case, the Board finds that the presumption of prejudice on VA's part has been rebutted by the following: (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  The Board was specifically notified that competent evidence of current disability was required to prevail on a claim of entitlement to service connection, and in the absence of a current diagnosis at any time during the appeal, service connection is not warranted under any theory of entitlement.  

VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claimant's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Board notes that the competent evidence does not establish a diagnosis of sarcoidosis during service or during the appeal, and thus, while a VA examination was not required, the Veteran was afforded a VA examination as to that issue in June 2010.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Veteran was afforded a VA examination in June 2010 in regard to the evaluation of the service-connected disability on appeal.  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate disability rating or effective date to be assigned in August 2009.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected (except as provided in 38 C.F.R. § 3.300(c)).  38 C.F.R. § 3.310 (2010).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds compliance with VCAA.  In that regard, following the March 2010 Board remand, additional treatment records were associated with the claims file to the extent possible, the Veteran was afforded an adequate VA examination, and the claim was readjudicated.  There is sufficient evidence to proceed with a determination in this case.  

The Veteran asserts entitlement to service connection for sarcoidosis.  Having considered the evidence, the Board finds service connection is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the Board finds sarcoidosis is not shown.  

The Board notes the Veteran served in Vietnam and is presumed to have been exposed to Agent Orange during service.  Sarcoidosis, however, is not one of the listed conditions for which service connection may be presumed as due to exposure to Agent Orange.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 (2002).  The law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  Regardless, consideration of the claim for service connection for sarcoidosis, to include as due to exposure to Agent Orange, is warranted on the basis of whether there is proof of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, and while correspondence from the Veteran, received in March 2008, notes hospitalization for sarcoidosis in 1969 or 1970, the Veteran's January 2008 claim notes an onset of sarcoidosis in 1973, a September 2009 VA Form 9 notes an onset "a few years after my discharge", and the June 2010 VA examination report notes a history of onset in 1971.  Regardless, service records are negative for a diagnosis of, or treatment for, sarcoidosis, and sarcoidosis is not shown by the competent evidence at any time during the appeal.  Absent a current disability, service connection is not warranted under any theory of entitlement.  

The March 1966 service entrance examination report shows the lungs and chest, heart, abdomen and viscera, eyes, and skin were normal.  On the accompanying medical history he denied having or having had shortness of breath, pain or pressure in the chest, and chronic cough.  A March 1968 service treatment record notes a rash on the shoulder was consistent in appearance with flaking caused by dry skin, and an April 1968 dental questionnaire reflects he denied having or having had shortness of breath, swelling in the ankles, and palpitation of the heart, as well as lung disease.  The May 1968 separation examination report shows the lungs and chest, heart, abdomen and viscera, and skin were normal, and hyperopia was noted to have been corrected.  On the accompanying medical history he denied having or having had shortness of breath, pain or pressure in the chest, and chronic cough.  

In addition to the negative service records, the June 2010 VA examiner concluded that the etiology of sarcoidosis is not determined as per medical literature review, and noted normal laboratory test results and no evidence of current activity.  Absent competent evidence of current disability during the appeal, service connection is not warranted.  

The Board notes that while a history of sarcoidosis has been referenced, to include in a May 2008 private record, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, and while an October 2003 private discharge summary in association with a laparoscopic radical prostatectomy notes a secondary diagnosis of sarcoidosis, no clinical findings are associated with the diagnosis.  Additionally, neither the article submitted pertaining to sarcoidosis nor the January 2007 UNDER SECRETARY FOR HEALTH'S INFORMATION LETTER, or the November 1989 excerpt from the Congressional Record pertaining to sarcoidosis is specific to this Veteran, and is thus, speculative, and of diminished probative value, if any, in this case, and do not establish the Veteran has or has had a diagnosis of sarcoidosis at any time during the relevant period.  

In addition, while the Veteran asserts residual scarring of the lungs, sores on his legs, and shortness of breath due to sarcoidosis, the August 2008 VA examination report notes the lungs were clear to auscultation and percussion and the heart was reported to have a normal sinus rhythm with a ventricular rate of 72, and no murmur, rubs or gallops were reported.  The June 2010 VA examination report notes no history of non-productive cough; productive cough; wheezing; dyspnea; non-anginal chest pain; hemoptysis; fever; anorexia; sweats; respiratory failure or other relevant symptoms.  The examiner reported no abnormal breath sounds, no chest wall scarring or deformity, and normal chest expansion and diaphragm excursion, and the relevant impression of chest x-ray examination was no active disease.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms and that he had a biopsy.  The Veteran is not shown to have the medical expertise required in this case, and, his lay opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board further notes that in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to the June 2010 VA opinion.  The examiner reviewed the claims file and the rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  In addition, the opinion is supported by VA treatment records and is not inconsistent with the August 2008 VA examination report or the contemporaneous evidence.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  

Evaluation

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasm of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, anti-neoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

For urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) a 20 percent rating is assignable for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assignable for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assignable for requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

For urinary frequency a 10 percent rating is assignable for daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assignable for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assignable for daytime voiding interval less than one hour, or; awakening to void five or more times per night.

For obstructed voiding, a 10 percent rating is assignable for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of (1) Post void residuals greater than 150 cc; (2) Uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is assignable for urinary retention requiring intermittent or continuous catheterization.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds compliance with VCAA.  In that regard, following the March 2010 Board remand, additional treatment records were associated with the claims file to the extent possible, the Veteran was afforded an adequate VA examination, and the claim was readjudicated.  There is sufficient evidence to proceed with a determination in this case.  

This matter stems from the appeal of an initial 10 percent evaluation assigned for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy following a grant of service connection in a September 2008 rating decision.  Thus, the question is whether a rating in excess of 10 percent for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy is warranted at any time during the appeal.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 25 Vet. App. 505 (2007).

The Veteran asserts the degree of impairment due to service-connected adenocarcinoma of the prostate, status post laparoscopic radical prostectomy, is worse than reflected in the 10 percent rating assigned.  Having considered the evidence, the Board finds a higher rating is not warranted.    

The 10 percent evaluation for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy has been assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010) and based on voiding dysfunction in the form of urinary frequency.  The Board notes the record reflects the last anti-neoplastic treatment in association with prostate cancer was in 2003, and the June 2010 VA examination report notes no general systemic symptoms due to genitourinary disease.  In addition a daytime frequency at greater than three-hour intervals was noted, and nocturia was reported to be two times per night.  

In addition, while private records, dated in 2003, reflect complications of the laparoscopic radical prostatectomy, to include ileus, secondary to prolonged urine leak from the vesicourethral anastomosis, the Veteran testified to having leakage only with picking up a heavy item and wears no pads currently, Transcript at 2-3 &7 (2009), the August 2008 VA examiner's impression was episodic incontinency, and a May 2009 urology consultation record notes that complaints of sudden urinary incontinence with heavy lifting were not concerning and stable.  The June 2010 VA examination report notes no urinary urgency, no hesitancy or difficulty starting stream, no weak or intermittent stream or dysuria, no dribbling, no straining to urinate, no hematuria, no urine retention, and no urethral discharge.  

To the extent that interference with employment has been asserted, the June 2010 VA examination report reflects the Veteran retired in 1999 and eligible to do so by age or duration of work.  Regardless, the June 2010 VA examiner reported no significant effects on occupation and daily activities, and that such was not likely to impact the Veteran's ability to obtain and maintain substantially gainful light duty employment, and thus a total disability based on individual unemployability is not warranted.  See 38 C.F.R. § 4.16.  The 10 percent evaluation assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to adenocarcinoma of the prostate, status post laparoscopic radical prostectomy.  38 C.F.R. § 4.1.

In regard to the Veteran's assertion of diarrhea as a residual of the laparoscopic radical prostectomy, as reflected in the September 2009 VA Form 9, as well as in the hearing testimony, the September 2008 VA examination report notes normal rectal tone and that palpation of the prostatic fossa did not show any definite evidence of any mass or irregularity.  In addition, gastrointestinal complaints were attributed to stress incontinence in May 2009, and a July 2009 colonoscopy report notes a normal rectal examination and that a polyp was removed.  Further, the June 2010 VA examination report notes a normal bulbocavernous reflex, a normal right and left dorsalis pedis pulse, and a normal right and left posterior tibial pulse, and the penis and testicles were normal.  In addition, while the prostate was not palpable, a normal epididymis/spermatic cord/scrotum, seminal vesicles, and creamasteric reflex were noted, and no residuals of the neoplasm and its treatment were specifically reported.  Rather, mild stool incontinence was attributed to an anal fistula in 2005 status post surgery, and noted to likely be independent of, and not likely related to or aggravated by, surgery of the prostate for prostate cancer.  As to the Veteran's assertions regarding erectile dysfunction, as reflected in the September 2009 VA Form 9, the Board notes special monthly compensation for loss of a creative organ was granted in the September 2008 rating decision.  

A determination as to the degree of impairment due to service-connected disability requires competent evidence.  The Veteran is competent to report his symptoms, to include that he has diarrhea.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to the degree of impairment due to service-connected adenocarcinoma of the prostate, status post laparoscopic radical prostectomy.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that competence and credibility are to be distinguished.  In that regard, and while the June 2010 VA examination report notes evidence of a moderate obstructive process, a significant response to bronchodilators was reported, effort on testing was reported as fair, and variable flow volume loops on the pre-bronchodilator phase were noted to possibly alter the interpretation of the bronchodilator response, which showed expiratory coving.  Regardless, the competent evidence does not establish the criteria for a higher rating have been met at any time during the appeal.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran testified he only wore pads for a short period after the prostate cancer surgery in 2003, Transcript at 2 (2009), and the September 2008 VA examination report notes no protective pads were required for episodic urinary incontinence, and thus, a higher rating is not warranted based on urinary leakage.  In addition to the notation of no urinary urgency, hesitancy or difficulty starting stream, weak or intermittent stream or dysuria, dribbling, straining to urinate, hematuria, urine retention, and urethral discharge, the examination report notes the Veteran had never had renal colic, and no history of renal dysfunction or renal failure, acute nephritis, or hydronephrosis was reported.  In addition, the examination report notes no abdominal flank tenderness and no peripheral edema, and the urethra, perianal sensation, and bladder were reported to be normal.  In this case, the Board finds no other provision upon which to assign a higher rating.  

The preponderance of the evidence is against a higher rating for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for sarcoidosis is denied.  

An initial rating in excess of 10 percent for adenocarcinoma of the prostate, status post laparoscopic radical prostectomy, is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


